STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 12, 2016
               Plaintiff-Appellee,

v                                                                    No. 322998
                                                                     Midland Circuit Court
SHAWN KRISTI DICKEN,                                                 LC No. 13-005531-FH

               Defendant-Appellant.


Before: SHAPIRO, P.J., and O’CONNELL and WILDER, JJ.

O’CONNELL, J. (concurring in part and dissenting in part).

        I concur with the majority opinion to affirm the defendant’s convictions. For the reasons
stated in my dissent in People v Shank, ___ Mich App ___; ___ NW2d ___ (2015) (Docket No.
321534), I conclude it is unnecessary to remand this case to the trial court for further proceedings
regarding the reasonableness of defendant’s departure sentence. I would affirm the learned trial
court’s sentences in this matter.

                                                             /s/ Peter D. O’Connell




                                                -1-